Case: 21-10500     Document: 00516100229         Page: 1     Date Filed: 11/18/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                      November 18, 2021
                                  No. 21-10500
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Floyd Allen Hawkins,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:19-CR-547-1


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Floyd Allen Hawkins appeals his conviction and 324-month sentence
   for production of child pornography, a violation of 18 U.S.C. § 2251(a).
   Citing Bond v. United States, 572 U.S. 844 (2014), Hawkins argues that the
   factual basis was insufficient to support his guilty plea because § 2251(a)


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10500      Document: 00516100229          Page: 2   Date Filed: 11/18/2021




                                    No. 21-10500


   should be construed as requiring the Government to prove that the offense
   caused the materials to move in interstate commerce or, at least, that the
   materials moved in interstate commerce recently. Hawkins acknowledges
   that his argument is foreclosed, additionally contending, citing National
   Federation of Indep. Bus. v. Sebelius, 567 U.S. 519 (2012), that Congress’s
   power under the Commerce Clause authorizes it only to regulate commercial
   activity and that the mere travel of an object through interstate commerce is
   not, by itself, a commercial act. The Government has filed an unopposed
   motion for summary affirmance, agreeing that Hawkins’s challenge to his
   factual basis is foreclosed.
          Summary affirmance is appropriate if “the position of one of the
   parties is clearly right as a matter of law so that there can be no substantial
   question as to the outcome of the case.” Groendyke Transp., Inc. v. Davis,
   406 F.2d 1158, 1162 (5th Cir. 1969). The parties are correct that Hawkins’s
   challenge to his factual basis is foreclosed. See United States v. Bailey, 924
   F.3d 1289, 1290 (5th Cir. 2019); United States v. Dickson, 632 F.3d 186, 192
   (5th Cir. 2011); United States v. Kallestad, 236 F.3d 225 (5th Cir. 2000).
   Accordingly, the Government’s motion for summary affirmance is
   GRANTED, the Government’s alternative motion for an extension of time
   to file a brief is DENIED as unnecessary, and the judgment of the district
   court is AFFIRMED.




                                         2